Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed May 6, 1974, upon his conviction of attempted burglary in the third degree, upon his plea of guilty, the sentence being a five-year period of probation, to commence upon the completion of a Federal prison sentence previously imposed. Sentence modified, on the law, by deleting from the imposition of the five-year term of probation the direction that it commence at the completion of defendant’s Federal term of imprisonment, and substituting therefor a direction that the said five-year term of probation commence on May 6, 1974. As so modified, sentence affirmed (see Penal Law, § 65.15, subd 1). Margett, J. P., Damiani, Rabin and Shapiro, JJ., concur.